       Case 2:21-cr-00023-JAM Document 30 Filed 08/19/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     JUAN MURIA-PALACIOS
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  ) Case No. 2:21-cr-00023-JAM
11                                              )
     Plaintiff,                                 )
12                                              ) STIPULATION AND ORDER TO MODIFY
     vs.                                        ) SPECIAL CONDITIONS OF RELEASE
13                                              )
     JUAN MURIA-PALACIOS                        )
14                                              )
                                                )
15   Defendant.                                 )
                                                )
16
            IT IS HEREBY STIPULATED and agreed by and between Acting United States
17
     Attorney Phillip Talbert, through Assistant United States Attorney Samuel Stefanki, counsel for
18
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Douglas
19
     Beevers, counsel for Mr. Muria-Palacios, that Conditions #12 through #15 on Mr. Muria-
20
     Palacio’s special conditions of release be dropped from the conditions of release.
21
            Mr. Muria-Palacios was released on February 19, 2021 following his Detention Hearing.
22
     See Dkt. 18. Since that time he has been supervised by the Pretrial Services Office in the Eastern
23
     District of California. Mr. Muria-Palacios has been compliant with all release conditions so far,
24
     including the COVID-19 procedures specified in conditions #12 - #14, and condition #15, his
25
     curfew of 10:00 p.m. to 6:00 a.m. Mr. Muria-Palacios now requests that Conditions #12 - #15 be
26
     dropped from the conditions of release.
27
28

                                                    -1-
       Case 2:21-cr-00023-JAM Document 30 Filed 08/19/21 Page 2 of 3


1           All other conditions will remain in place. Pretrial Services officer Darryl Walker has no
2    objections to this amendment.
3
     Dated: August 18, 2021
4                                                HEATHER E. WILLIAMS
                                                 Federal Defender
5
                                                 /s/ Douglas Beevers
6                                                DOUGLAS BEEVERS
                                                 Assistant Federal Defender
7                                                Attorney for Defendant
                                                 JUAN MURIA-PALACIOS
8
     Dated: August 18, 2021
9
                                                 PHILLIP A. TALBERT
10                                               Acting United States Attorney
11                                               /s/ Samuel Stefanki
                                                 SAMUEL STEFANKI
12                                               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
       Case 2:21-cr-00023-JAM Document 30 Filed 08/19/21 Page 3 of 3


1                                                 ORDER
2             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order.
5
6    Dated: August 18, 2021
                                                            ____________________________________
7                                                           DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
